ORDER

PER CURIAM.
Bi-State Development Agency (“Employer”) and Bi-State Claim Services appeal a judgment of the Labor and Industrial Relations Commission (“Commission”) affirming the decision of the administrative law judge (“ALJ”) in favor of Larry Galkowski (“Employee”) on his claim for disability.
Employer asserts four points on appeal. Employer contends that the Commission erred in affirming the decision of the ALJ because: (1) the Commission’s finding that Employee’s psychological condition resulted from the accident, and not from Employee’s termination, was against the weight of the evidence; (2) the Commission’s finding that employee was permanently and totally disabled is against the overwhelming weight of the evidence; (3) the Commission’s award of future psychological treatment and prescription medication is against the overwhelming weight of the evidence because Employee had reached the point of maximum medical improvement; (4) the Commission’s award of disfigurement benefits is error as a matter of law because one cannot have an award of disfigurement benefits and an award of permanent total disability benefits and the award of disfigurement benefits was against the overwhelming weight of the evidence.
No jurisprudential pin-pose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished *911with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).